IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40540
                        Conference Calendar



I. STEPHAN BLOCH,

                                         Petitioner-Appellant,

versus

JOHN TOMBONE, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-213
                       --------------------
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     I. Stephan Bloch, federal prisoner # 66982-079, appeals from

the district court’s denial of his 28 U.S.C. § 2241 petition,

challenging his conviction and sentence, based on the

determination that Bloch had not demonstrated that relief under

28 U.S.C. § 2255 was inadequate.   Bloch argues that his due-

process rights were violated by the district court’s failure to

consider his claims on the merits and that his prior 28 U.S.C.

§ 2255 motion was improperly dismissed as time-barred.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40540
                                -2-

     Bloch does not make any argument that the reasons for the

district court’s denial of his 28 U.S.C. § 2241 petition were

error, nor does he otherwise argue that 28 U.S.C. § 2241 relief

was available to him because 28 U.S.C. § 2255 relief was

inadequate.   By failing to brief any argument that the district

court’s reasons for denying his petition were error, Bloch has

waived the sole ground for appeal.    See Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).    Accordingly, the appeal is

frivolous and is DISMISSED.   See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.